Exhibit No. 10.2



GERBER SCIENTIFIC, INC.
NON-EMPLOYEE DIRECTOR'S STOCK GRANT PLAN



AMENDED AND RESTATED JANUARY 1, 2005





        By resolutions of the Board of Directors (the "Board") of Gerber
Scientific, Inc. (the "Company"), the Gerber Scientific, Inc. Non-Employee
Director's Stock Grant Plan (the "Plan") was approved effective October 1, 1999.
The purpose of the Plan is to increase the ownership interest in the Company of
non-employee Directors whose services are considered essential to the Company's
growth and progress and to provide a further incentive to serve as a Director of
the Company.

        The Plan was amended and restated, effective January 1, 2005, to
reflect, among other things, the provisions of new Section 409A of the Internal
Revenue Code (the "Code"). All amounts deferred under the Plan that are not
earned and vested as of January 1, 2005, and the earnings on such amounts, are
referred to as "Non-Grandfathered Amounts." All amounts deferred under the Plan
that are earned and vested as of January 1, 2005, and the earnings on such
amounts, are referred to as "Grandfathered Amounts." Grandfathered Amounts and
Non-Grandfathered Amounts shall be separately accounted for under the Plan.

        The Plan provides an annual grant of Shares of the Company's common
stock ("Shares") equal to $25,000 per year to non-employee members of the Board.
Shares will be credited quarterly. Receipt of the Shares will be deferred in
accordance with the provisions of this Plan.

        Eligibility.

Any member of the Board who is not an employee of the Company and has not been
an employee during the preceding twelve (12) months shall participate in the
Plan.



        Accounting.

The Company will establish a deferred Shares account ("Deferred Shares Account")
for each non-employee Director and will furnish each non-employee Director with
quarterly statements of the Shares credited to his/her Deferred Shares Account.



        Shares and dividends credited to a Deferred Shares Account will be
recorded by the Company as current operating expenses and an unfunded liability
for such amounts will be accrued. The amounts credited to a Deferred Shares
Account will not be deductible on the Company's income tax returns in the year
accrued. The Company may deduct the amount credited to a Deferred Shares Account
in the year in which it is distributed from the Deferred Shares Account and
includable in the recipient's gross income.

        Credited Shares.

Shares with a fair market value of $6,250 (rounded to the nearest one-hundredth
of a Share) will be credited quarterly on the last business day of March, June,
September, and December to the non-employee Director's Deferred Shares Account,
using the fair market value of the Shares on such date. For purposes of this
Plan, fair market value shall mean, as applied to a specific date, the closing
price for the Shares on such date as reported in the New York Stock
Exchange-Composite Transactions by The Wall Street Journal, or such other source
as may provide this information, or if no Shares were traded on such date, on
the next preceding day on which Shares were so traded ("Fair Market Value").
Non-employee Directors must pay the aggregate par value for the credited Shares,
which payment shall be deemed made by services previously rendered by the
Directors.



        Credited Dividends.

A non-employee Director's Deferred Shares Account will be credited with
dividends on the dividend payment date and converted to additional Deferred
Shares based on the then Fair Market Value. The amount of the dividend credit
shall be the number of Shares (rounded to the nearest one-hundredth of a Share)
determined by multiplying the dividend amount per Share by the number of Shares
credited to the Deferred Shares Account as of the record date and dividing the
product by the Fair Market Value per Share on the dividend payment date.



        Shares Subject to the Plan.

Subject to adjustment as hereinafter provided, the total number of Shares
available for grants under the Plan on and after January 1, 2003 shall be
150,000. Shares shall be made available from presently authorized but unissued
Shares or authorized and issued Shares reacquired by the Company and held by the
Company as treasury stock, or a combination thereof. In no event shall the
Company be required to issue fractional Shares under the Plan. Whenever under
the terms of the Plan a fractional Share would otherwise be required to be
issued, there shall be paid in lieu thereof one full Share.



        Adjustments.

In the event of any change in the Shares through merger, consolidation, stock
split, stock dividend, reverse stock split, recapitalization, combination,
exchange of Shares, liquidation, split-up, split-off, or the like, an
appropriate adjustment shall be made in the Shares held in the non-employee
Director's Deferred Shares Account and in the total number of Shares available
for issuance under the Plan.



        Shareholder Rights.

Except as expressly provided herein, the Shares credited to the non-employee
Director's Deferred Shares Account(s) shall confer no voting or other rights
upon the non-employee Director as a shareholder of the Company or otherwise,
with respect to such Shares, but shall confer only the right to receive such
credited Shares as and when provided under the terms of this Plan.



        Restrictions on Transfer.

Except to the extent Shares are issued pursuant to an effective registration
statement under the Securities Act of 1933, as amended ("Registered Shares"),
Shares acquired under the Plan may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act of
1933, as amended, or except in a transaction which, in the opinion of counsel
acceptable to the Company, is exempt from registration under said Act. All
certificates evidencing Shares issued pursuant to the Plan may bear an
appropriate legend evidencing any such transfer restriction. The Company may
require each person receiving Shares under the Plan that are not Registered
Shares to represent in writing that such person is acquiring the Shares for his
or her own account for investment purposes only and without a view to the
distribution thereof.



        Amendment.

The Board, from time to time and without the approval of the shareholders, may
amend this Plan in such respects as the Board may deem advisable; provided,
however, that no amendment shall become effective without prior approval of the
shareholders which would (a) materially increase the number of securities which
may be issued under this Plan; or (b) constitute a "material revision" of the
Plan as that term is defined by Section 303A(8) of the New York Stock Exchange's
Listed Company Manual. No amendment shall, without the participant's (or
beneficiary's) consent, alter or impair any of the rights under any grant
previously made to such participant under this Plan.



        Administration. The Nominating and Corporate Governance Committee of the
Board (the "NCGC") shall have the authority to administer the operation of the
Plan, but shall not have the authority to amend the Plan.

        Term.

The Board, without further approval of the shareholders, may terminate this Plan
at any time, but unless terminated earlier, this Plan shall terminate on
September 14, 2009. No termination shall, without the participant's (or
beneficiary's) consent, alter or impair any of the rights under any grant
previously made to such participant under this Plan.



        Distribution Election.

With respect to Grandfathered Amounts only, a non-employee Director shall select
the period over which Shares in the Deferred Shares Account are distributed:
(a) over a ten (10) year period; (b) over a period less than ten (10) years; or
(c) in a single installment. Installment distributions will be made on an annual
basis (one payment per year) and will be calculated by dividing the balance in
the non-employee Director's Deferred Shares Account immediately before the
distribution by the number of installments remaining to be paid.
Non-Grandfathered Amounts shall be payable solely in the form of a single
lump-sum payment.



        An election notice ("Election Notice") shall be delivered to the
Chairperson of the NCGC by each non-employee Director for Grandfathered Amounts.
The Election Notice will continue in effect until modified in writing by a
subsequent Election Notice to the Company by the non-employee Director. Each new
Election Notice shall apply to future deferrals and any existing balances in the
non-employee Director's Deferred Shares Account(s) and must be on file for
twelve (12) months before it is effective. If no Election Notice has been on
file at least twelve (12) months at the time of distribution, the non-employee
Director's Deferred Shares Account shall be distributed in a single installment.

        Distribution.

The Shares in a non-employee Director's Deferred Shares Account shall be
distributed beginning the first business day of the calendar year immediately
following the date a non-employee Director ceases to be a Director of the
Company, in accordance with the non-employee Director's Election Notice as on
file with the Company. The Deferred Shares Account will be paid out in full
Shares. Fractional Shares totaling less than a full Share will be rounded
upwards to the next full Share.



        Distribution Upon Death.

A non-employee Director shall name a beneficiary or beneficiaries to receive any
undistributed Shares credited to the Director's Deferred Shares Account at the
time of the non-employee Director's death. Each designation shall revoke all
prior designations. Each designation shall be made on a beneficiary designation
form ("Beneficiary Designation Form") filed by the non-employee Director with
the Board.



        Upon the death of a Director (or upon the death of a former Director
during any distribution period) prior to the expiration of the distribution
period, the remaining Deferred Shares Account shall be distributed in full on
the first business day of the next calendar year following the year of death to
the non-employee Director's beneficiary, or if a beneficiary shall have
predeceased the non-employee Director or if a beneficiary has not been
designated, to the non-employee Director's estate in accordance with the
applicable laws of will and descent.

        Distribution Upon Change in Control.

In the event of a Change in Control, each non-employee Director's Deferred
Shares Account shall be distributed in full to the non-employee Director
immediately prior to, and contingent upon, the occurrence of the Change in
Control. A "Change of Control" means any of the following transactions: (a) the
dissolution or liquidation of the Company; (b) a merger, consolidation or
reorganization of the Company in which the Company is not the surviving
corporation; (c) a sale of all or substantially all of the assets of the Company
to another corporation or other entity; or (d) any other transaction (including
a merger or reorganization in which the Company is the surviving corporation)
that results in any "person" or "group" (within the meaning of Rule 13d-5 under
the Securities Exchange Act of 1934, as amended), beneficially owning (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
more than 50% of the combined voting power of all classes of voting securities
of the Company; provided that any such transaction constitutes a "change in
control event" within the meaning of Code Section 409A.



        Withholding.

The Company retains the right to deduct and withhold from any Deferred Shares or
credited dividends due hereunder all sums which it may be required to deduct or
withhold pursuant to any applicable statute, law, regulation or order of any
jurisdiction whatsoever.



        Termination of Directorship.

A non-employee Director's directorship shall be deemed to have terminated at the
close of business on the day on which the non-employee Director ceases to be a
member of the Board for any reason including resignation, removal, failure to be
re-elected, or death.



        Notwithstanding the non-employee Director's Election Notice, the NCGC,
in its sole discretion, may at any time elect to distribute the portion of the
non-employee Director's Deferred Shares Account that is Grandfathered in a
single installment or over a period of up to ten (10) years, if it determines
that such action is in the best interests of the Company.

        Rights Unsecured.

The right of a non-employee Director or the beneficiary or beneficiaries of the
non-employee Director to receive a distribution from a Deferred Shares Account
shall be an unsecured claim against the general assets of the Company, and
neither the non-employee Director nor the beneficiary shall have any rights in
or against any Shares credited to the non-employee Director's Deferred Shares
Account or any other specific assets of the Company. Nothing contained herein
shall be deemed to create a trust of any kind. All amounts credited to a
Deferred Shares Account shall constitute general assets of the Company and may
be disposed of by the Company at such time and for such purposes as it may deem
appropriate. The right of a non-employee Director or beneficiary to the payment
of Shares in a Deferred Shares Account shall not be assigned, transferred, or
pledged in whole or in part.



        Notices.

Any notice or election required or permitted to be given shall be in writing and
shall be deemed to be filed (a) on the date it is personally delivered to the
Chairperson of the NCGC of the Board; (b) three (3) business days after it is
sent by registered or certified mail, addressed to the Chairperson of the NCGC;
or (c) on the date it is sent if by e-mail or by facsimile to the Chairperson of
the NCGC.



        Governing Law.

All rights under this Plan shall be governed by and construed in accordance with
the laws of the State of Connecticut, without giving effect to the principles of
conflicts or choice of law rules of any jurisdiction.



        Expenses. Costs of administration of the Plan shall be paid by the
Company.






\\\DC - 20952/0001 - 2067138 v8

